Citation Nr: 1605215	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee with patellofemoral pain syndrome. 

3.  Entitlement to an initial increased rating for hepatitis B, rated as noncompensably disabling prior to April 19, 2011, and at 10 percent from April 19, 2011 to August 5, 2014, and at 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1996. 

This matter is before the Board of Veterans' (Board) on appeal of May 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for hepatitis B and assigned a noncompensable rating; it also denied an increased rating for the right knee disability.  

Entitlement to service connection for hepatitis C was not explicitly denied in the May 2007 rating decision on appeal.  For reasons provided in the previous Board decision, however, this issue is properly before the Board. 

In a March 2011 decision and remand, the Board denied the Veteran's claim to reopen his previously denied claim for service connection for right wrist arthritis; the Board remanded the three remaining issues.  An April 2012 rating decision increased the Veteran's rating for hepatitis B to 10 percent, effective April 19, 2011.  The claims were remanded by the Board again in June 2014.  A January 2015 rating decision increased the Veteran's rating for hepatitis B to 20 percent, effective August 6, 2014.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for hepatitis B remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable.).

The Veteran and his wife appeared at a hearing before the a Veterans Law Judge in January 2011.  A transcript of the hearing is in the Veteran's file.  In December 2015, the Veteran was informed that the Veterans Law Judge who had conducted the January 2011 Board hearing had retired, and he therefore, had a right to request an additional hearing before a different Veterans Law Judge.  The Veteran responded indicating that he did not want an additional Board hearing. 

In June 2014, the Board remanded the claims for additional development.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in January 2015.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for chondromalacia of the right knee with patellofemoral pain syndrome and hepatitis B are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran met risk factors for contracting hepatitis C during active service, including high-risk sexual activity.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The claim for service connection for hepatitis C is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hepatitis C is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran contends his hepatitis C is due to military service.  

VA examination reports dated in 2007, 2011, and 2014 confirm that the Veteran has a current diagnosis of hepatitis C.  Thus, a current disability is present. 

Service treatment records reflect that the Veteran had foreign assignments to Korea and Germany with sexual contact with local females.  According to the August 2014 VA examination report, the Veteran reported that during a "combat live saver" training, they had to share needles.

Service connection is in effect for hepatitis B and service treatment records show the Veteran was tested for hepatitis B and noted to have a past infection with hepatitis B.  There is no record of exposure to blood pathogens during active service, however, service treatment records reflect a diagnosis of herpes simplex in April 1976.

A private treatment record from K. P. H., M. D. dated in October 2006 indicates the Veteran likely suffered from hepatitis C.  The Veteran denied blood transfusions or intravenous (IV) drug use at that time.  However, the private clinician noted that it is known that hepatitis B is associated with hepatitis C and that the Veteran may have been exposed to hepatitis C infection shortly after acquiring hepatitis B.  

According to an October 2007 VA examination report, the Veteran denied having transfusion prior to 1992, using IV drugs, and having tattoos, body piercings, unprotected sex, or multiple partners.  However, it was stated that he had civilian blood exposure.  The Veteran was noted to have a positive HCV Ab in 2006.  The examiner noted a diagnosis of hepatitis C resolved without residuals.  He opined that it is less likely than not that the current findings of hepatitis C were related to the Veteran's service-connected hepatitis B.  He further noted that hepatitis B and C are separate types of viruses and one cannot cause the other.  

In an April 2011 VA examination report, the Veteran reported heroin use while in Germany.  The examiner opined that it is less likely than not that the Veteran's hepatitis C was caused by or a result of the same time that he became infected with hepatitis B.  The examiner noted that the clinical presentations are similar and that both are transmitted by blood, IV drug users, and body fluids.  

In an August 2014 VA examination report, the examiner was asked to opine whether the Veteran's hepatitis C is related to service.  The examiner determined that an opinion could not be rendered without resort to speculation.  His rationale was that the Veteran was not tested for hepatitis C while in the military, so nothing in his service treatment record indicates that he had hepatitis C while in service.  He noted that the Veteran tested positive on hepatitis C test in 2006 and stated that the October 2006 progress note from K. P. H., M. D. does not offer evidence that the Veteran contracted hepatitis C while in the military.  However, the examiner conceded that the Veteran could have gotten hepatitis C while in the military because hepatitis B and C share similar modes of transmission and coinfection with hepatitis B and C is not uncommon.  He added that what also makes it difficult to decide this is that the Veteran's hepatitis B and hepatitis C infections seemed asymptomatic which is common too.

The Board finds it probative that the Veteran met risk factors for contracting hepatitis C during active service, including high-risk sexual activity and possible exposure to blood.  VA and private examiners have agreed that hepatitis B and C have similar modes of transmission and similar presentation.  Additionally, the VA and private physician noted that coinfection is possible.  Regarding whether the Veteran's hepatitis C was incurred in or otherwise related to service the August 2014 VA examiner was unable to provide an opinion without resort to speculation,  The 2007 and 2011 VA opinion address only the relationship of the Veteran's hepatitis C to hepatitis B and do not include an opinion as to the onset of hepatitis C in service..  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the claim for service connection for hepatitis C, and the claim is granted.


ORDER

Service connection for hepatitis C is granted.


REMAND

Hepatitis B

The Veteran has also claimed entitlement to an initial increased rating for hepatitis B, rated as noncompensably disabling prior to April 19, 2011, at 10 percent from April 19, 2011 to August 5, 2014, and at 20 percent thereafter.  As discussed above, the Board is granting service connection for hepatitis C.  These two disorders are evaluated under the same rating criteria.  Thus, the provisions of 38 C.F.R. § 4.14 (2015) and the rule against pyramiding are of potential application. 

For this reason, the Board finds that any determination as to the appropriate evaluation for the Veteran's service-connected hepatitis B must be deferred until such time as the AOJ has determined what separate disability rating, if any, is appropriate for the disability that has been established as service-connected herein. See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As part of such determinations, the AOJ must also have the opportunity to readjudicate the Veteran's claim for an increased rating for his service-connected hepatitis B in light of his newly service-connected disability and its assigned evaluation, if any. 

Right knee

The Veteran is seeking a rating in excess of 10 percent for his service-connected chondromalacia of the right knee with patellofemoral pain syndrome.  The Veteran's last VA Joints examination was conducted in August 2014, and at that time, it was noted that degenerative disease was not present.  According to a September 2015 private treatment report, it was noted that an MRI shows tricompartmental degenerative joint disease and that the Veteran has been receiving periodic corticosteroid injections.  Thus it appears that the Veteran's disability had worsened since that time demonstrated by the fact that he has since developed tricompartmental degenerative joint disease.  

The Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected chondromalacia of the right knee with patellofemoral pain syndrome, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Finally, as discussed above, the claims file contains a recent private treatment record from B. D., M. D. submitted by the Veteran.  As it indicated that the Veteran is followed by an outside physician for his right knee disability and an additional MRI has been completed, after obtaining any necessary authorization, all records from any identified outside providers must be obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records, to include the MRI referred to by B. D., M.D.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  All attempts to secure this evidence must be documented in the record by the AOJ. 

2.  Thereafter, schedule the Veteran for a VA Joints examination to assess the current severity of his chondromalacia of the right knee with patellofemoral pain syndrome.

The entire claims file must be made available to the examiner, and the examiner must specify in the examination report that the entire record has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Ensure that the examiner provides all information required for purposes of rating the Veteran's right knee disability, to include a description of the effects of the knee disability on the Veteran's occupational functioning and daily activities. 

After physically evaluating the Veteran, the examiner must:

a.  Provide the Veteran's range of motion findings for extension and flexion of the right knee;

b.  Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner should portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;

c.  Indicate whether any currently diagnosed arthritis is the result of the service-connected chondromalacia of the right knee with patellofemoral pain syndrome.

3.  Then, the AOJ should readjudicate the increased rating claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


